Citation Nr: 1241721	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  12-13 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran's countable income is excessive for purposes of nonservice-connected pension benefits between January 1, 2010, and the present.


ATTORNEY FOR THE BOARD

S. Dale, Counsel











INTRODUCTION

The Veteran served on active duty from September 1951 to September 1954 and from April 1959 to July 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  Original jurisdiction of the Veteran's claim resides in the VARO in San Diego, California.  

The record reveals that the Veteran requested a videoconference hearing in conjunction with his appeal.  See the Veteran's May 2012 substantive appeal.  The Veteran was scheduled for a hearing on October 10, 2012, but he did not report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In July 2010, the Veteran submitted a completed a VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  The various time stamps on this form reflect that it was received at the PMC at the VARO in Philadelphia Pennsylvania, on July 16, 2010.  It was then sent to the VARO in Los Angeles, California, where it was received on August 27, 2010, and, finally, it was to the PMC and the VARO in St. Paul, Minnesota, where it was received on September 8, 2010.  In a December 2010 administrative decision, the PMC at the VARO in St. Paul, Minnesota, denied the Veteran's claim for nonservice-connected pension benefits because his countable income, to include that of his dependent spouse, exceeded the maximum annual disability pension limit.  Thereafter, the Veteran perfected the present appeal.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 196, 198 (1994).  One prerequisite to entitlement is that the Veteran's income not exceed the applicable maximum pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a).

Payments of VA pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. § 1521.  In determining countable income, all payments of any kind or from any source will be included unless specifically excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.262, 3.272.  

The following are excluded from countable income for the purpose of determining entitlement to pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272 , and therefore is included as countable income. 

A Veteran's 'annual income' includes his or her annual income and the annual income of his or her dependent spouse.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).  If the Veteran is married and living with or reasonably contributing to the support of a spouse, the rate payable shall be reduced by the amount of the Veteran's annual income and the amount of annual income of the spouse.  38 U.S.C.A. § 1521.  

The rates of pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  

In the last adjudication of the Veteran's claim in a May 2012 Supplemental Statement of the Case (SSOC), the PMC at the VARO in St. Paul, Minnesota, determined that the Veteran's income, to include that of his dependent spouse, exceeded the maximum pension rate for the years starting January 1, 2010, and January 1, 2012.  However, the Veteran's income for the year starting January 1, 2011, was not discussed, presumably because neither the maximum pension rate nor the Veteran's income had changed from the previous year, although this was not stated.  

Since the issuance of the May 2012 SSOC, a September 2012 VA Form 21-0820 (Report of General Information) reflects that a representative of Social Services contacted the VARO in Salt Lake City, Utah, informing VA that the Veteran's spouse died in July 2012.  See the September 2012 Report of General Information.  The death of the Veteran's spouse is confirmed by a November 2012 SHARE print screen associated with the Veteran's Virtual VA file.  

Further, a VA Form 21-0820(b) (Report of Nursing Home or Assisted Living Information) associated with the Veteran's Virtual VA file in November 2012, reflects that the Veteran has been receiving inpatient treatment at a non-VA-contracted nursing home since September 2012, and although he has applied for Medicaid to pay for his inpatient care at this facility, his request is still pending.  Accordingly, his sole source of income is being applied to his care.  See the November 2012 Report of Nursing Home or Assisted Living Information.  

In light of above, it is clear that the Veteran's circumstances have dramatically changed since the last adjudication of his claim in the May 2012 SSOC.  Since the September 2012 Report of General Information and Report of Nursing Home or Assisted Living Information have been associated with the Veteran's Virtual VA file in September 2012 and November 2012, respectively, an SSOC was not issued, and the Veteran, who remains unrepresented, did not submit a waiver of the RO's initial consideration of the evidence.  As such, it does not appear that the PMC at the VARO in St. Paul, Minnesota, reviewed this evidence, and thus, the Veteran's claim must be referred to that facility for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The Veteran's claims file should be returned to the PMC at the VARO in St. Paul, Minnesota, and after a review of the evidence therein, to include the information contained in the Veteran's Virtual VA file, the PMC at the VARO in St. Paul, Minnesota, must readjudicate the Veteran's claim for the years starting on January 1, 2010, January 1, 2011 and January 1, 2012, in light of all of the evidence of record.  If the Veteran's claim is not granted to the fullest extent, he should be provided with a SSOC.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans' Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



